Citation Nr: 0503084	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cancer of the bladder, 
claimed as due to exposure to herbicides in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  He served in the Republic of Vietnam from 
January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO, in pertinent part, denied service 
connection for cancer of the bladder.  The veteran perfected 
an appeal of this decision. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The veteran has not been diagnosed with current cancer 
disability recognized by VA as etiologically related to the 
exposure to herbicide agents used in the Republic of Vietnam.  

4.  The veteran is not shown to have manifested cancer of the 
bladder in service or for many years thereafter.  

5.  The veteran's cancer of the bladder is not otherwise 
shown to be related to any demonstrated Agent Orange exposure 
or other event during his period of active service.  


CONCLUSION OF LAW

Cancer of bladder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in letters dated in October 2001 and June 2002, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any additional evidence 
that pertains to the claim.  In addition, in its January 2003 
statement of the case the RO explained the basis for the 
denial for service connection of cancer of the bladder.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service private 
medical records.  He has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The veteran's service records indicate he was stationed in 
the Republic of Vietnam from January 1970 to December 1970.  
On the subjective portion of the veteran's entrance 
examination, the veteran reported a history of hematuria six 
years previously with no recurrence.  The veteran indicated 
that he was advised he had a ruptured vein in his kidney.  
Clinical evaluation of the genitourinary system was normal.  
The veteran's service medical records are silent for any 
treatment for cancer of the bladder or any genitourinary 
disability, and his separation examination was normal.  

In a March 1995 statement, Dr. D. R. B. indicated that he had 
been treating the veteran for approximately 20 years, and 
that in April 1975 the veteran had a right ureteral 
lithotomy.  He also stated that in 1982 he resected a grade I 
transitional cell bladder tumor.  He indicated that he had 
been giving the veteran yearly cystoscopies and the veteran 
has had no recurrence of his bladder tumor.  Treatment 
records from April 1999 noted an episode of frank hematuria, 
which the physician noted was probably related to flank 
trauma.  Cystoscopy revealed no evidence of malignancy.

In a November 2001 statement, Dr. H. I. J. stated that he had 
last seen the veteran in 1999.  He indicated that did not 
feel he had "the expertise to make any statement" on 
whether the herbicide Agent Orange may have been the cause 
for the veteran's bladder cancer.  

The veteran submitted an October 2002 letter from Dr. G. P. 
H. that indicated the veteran was diagnosed with small 
bladder cancer in 1982 which was successfully removed and he 
has had no recurrences since then.  He reported that he has 
treated several patients who had been exposed to Agent Orange 
who consequently developed urological malignancies.  Dr. H. 
also stated that he "cannot definitely prove that [the 
veteran's] bladder cancer was a direct consequence of his 
Agent Orange exposure, to prove that it was not would 
likewise be impossible."  He further went on to state, 
"Suffice it to say, that in my experience there has been an 
association of Agent Orange and cancer." 


Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
malignant tumor may be granted if it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2003).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than those 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
3.307(a) (2003).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The United States Court of 
Appeals for the Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The veteran's discharge certificate shows that he served in 
the Republic of Vietnam for approximately 10 months in 1970.  
He is, therefore, presumed to have been exposed to Agent 
Orange while in service.

At the outset the Board notes that in support of his 
contention, the veteran's representative referenced a 
decision by the Board for a different veteran in which 
service connection was granted for cancer of the bladder as a 
result of exposure to herbicides.  However, it is a well-
established doctrine of veterans' law that decisions of the 
Board have no precedential value.  See 38 C.F.R. § 20.1303; 
see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Because 
medical and other evidence in the cases of other veterans may 
have resulted in the grant of service connection, the prior 
Board decision does not compel the conclusion that the facts 
in this case undebatably call for the grant of service 
connection for cancer of the bladder.

The Board notes that cancer of the bladder is not included in 
the list of diseases for which the presumption of service 
connection applies for veterans who were exposed to Agent 
Orange.  See 38 C.F.R. § 3.309(e) (2003).  Although it is not 
included as a presumptive disease, the veteran may, 
nonetheless, be entitled to service connection for cancer of 
the bladder if the evidence shows that the cancer of the 
bladder was, in fact, caused by the veteran's exposure to 
Agent Orange.  Combee, 34 F.3d at 1039.

In support of the veteran's contention that the cancer of the 
bladder was caused by his exposure to Agent Orange while 
serving in Vietnam, he submitted a statement by Dr. H. who 
stated that, as a physician, he has treated several patients 
who have been exposed to Agent Orange who consequently 
developed urological malignancies.  He stated "he can not 
definitely prove that the veteran's bladder cancer was a 
direct consequence of his Agent Orange exposure, [and] to 
prove that it was not would likewise be impossible."  He 
stated that in his experience there has been an association 
of Agent Orange and cancer.  Dr. H. did not refer to any 
specific study supporting his assertion.  Rather, that 
opinion was apparently based on personal medical experience 
with "several" patients.  

Interestingly, in a copy of a different veteran's Board 
decision submitted at the same time with Dr. H.'s opinion, it 
appears that Dr. H. provided an opinion in that case that 
because that veteran was not a known smoker, his bladder 
cancer must have other etiology.  In this case, private 
treatment records from Dr. L. M. G. noted that the veteran 
smoked one pack per day until approximately 1992.  Dr. H. did 
not address the veteran's smoking history when rendering his 
opinion in this case.  Dr. H.'s opinion is not, however, the 
only evidence to be considered in determining whether the 
veteran's cancer of the bladder is related to his exposure to 
Agent Orange in service.

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Based on the provisions outlined above, the Secretary has 
specifically determined that there is no positive 
association between herbicide exposure and cancer of the 
bladder.  In reviewing the scientific evidence the NAS 
assigned cancer of the bladder to a category labeled 
"inadequate/insufficient evidence to determine whether an 
association exists."  This is defined as meaning that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association with herbicide 
exposure.  68 Fed. Reg. 27630, 27631 (May 20, 2003).

Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against 
an association between herbicide exposure and cancer of the 
bladder outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. at 
27,634 (May 20, 2003).

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The veteran's private 
physician did not provide any scientific studies in support 
of his opinion that there was a relationship between Agent 
Orange exposure and the development of cancer of the 
bladder, nor did he reference the known risk factor of 
smoking.  Because he did not provide any support for his 
opinion, his opinion is of low probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).  The 
Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that a positive 
association does not exist between Agent Orange exposure and 
the development of cancer of the bladder.  For that reason 
the preponderance of the evidence is against the claim of 
entitlement to service connection for cancer of the bladder.

As a final matter, the Board notes that there is no evidence 
showing any current residuals from the veteran's bladder 
cancer.  The medical evidence shows no recurrence since 
treatment in 1982.  The most recent urological complaint 
noted in the record occurred in 1999, and no malignancy was 
noted.  A February 2001 treatment note revealed a normal 
genitourinary system.  

In this regard, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The claim of entitlement to service connection for cancer of 
the bladder is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


